                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

    UNITED STATES OF AMERICA,

               Plaintiff,

               v.                                                   Case No. 5:18-CR-40036-HLT

    IAN DOMINIQUE HUDSON,

               Defendant.


                                     MEMORANDUM AND ORDER

         Defendant Ian Dominique Hudson, who is charged with possession of a firearm by a

prohibited person, moves to suppress a firearm recovered from his vehicle, arguing that it is the

fruit of an illegal seizure. Docs. 16, 29. The government contends law enforcement never seized

Mr. Hudson within the meaning of the Fourth Amendment because he never submitted to law

enforcement’s show of authority during an attempted traffic stop and, instead, fled from the vehicle

leaving the firearm on the seat. Because the Court agrees that Mr. Hudson was not seized when he

abandoned the vehicle and firearm, the Court denies the motion.

I.       BACKGROUND1

         In December 2017, the United States Marshals Service was surveilling Mr. Hudson in an

effort to find a fugitive, Charles L. Steele, who was known to associate with Mr. Hudson. On

December 5, 2017, Deputy United States Marshals (“DUSMs”) Blake Lemer and Quentin Terrel

observed Mr. Hudson and a man who shared some of Mr. Steele’s physical characteristics get into

a Camaro Mr. Hudson was driving. The deputies, driving separate unmarked cars, followed the




1
     The following facts are based on the credible testimony the Court received at the January 24, 2019 evidentiary
     hearing.

                                                         1
Camaro through town and into Mr. Hudson’s neighborhood. Eventually, after some erratic driving,

Mr. Hudson drove into a cul-de-sac and up into a driveway.

       DUSM Terrel, while separate from DUSM Lemer, stopped behind Mr. Hudson, activated

his vehicle’s red-and-blue flashing lights, and exited his vehicle with his weapon drawn. He

identified himself as “Police” and ordered Mr. Hudson to “Stop” and to “Get out of the car.” Mr.

Hudson looked at him and began backing up the Camaro toward DUSM Terrel’s vehicle, getting

within ten feet of it before putting the Camaro in drive again. While the Camaro rolled forward,

Mr. Hudson began to exit the Camaro, leaned back down in the vehicle, then exited the Camaro,

and briefly walked toward DUSM Terrel. DUSM Terrel started to approach Mr. Hudson and

repeatedly ordered him to “Get on the ground.” But Mr. Hudson did not comply with these

commands. When Mr. Hudson was about five feet away, DUSM Terrel reached for him but, before

DUSM Terrel could touch him, Mr. Hudson turned and ran away on foot. DUSM Terrel did not

follow him.

       DUSM Terrel then approached the Camaro and had the passenger put it in park. DUSM

Lemer had arrived by this point. He and DUSM Terrel then removed the passenger from the car

and spotted a firearm on the driver’s seat. The deputies determined that the passenger was not Mr.

Steele but was instead Jameson G. Potts.

II.    ANALYSIS

       Mr. Hudson argues that the firearm must be suppressed as the fruit of an unlawful seizure

because the deputies lacked reasonable suspicion to seize him. The government contends that law

enforcement never seized Mr. Hudson within the meaning of the Fourth Amendment because,

rather than submitting to law enforcement’s show of authority, Mr. Hudson fled from the vehicle,

leaving the firearm on the seat. For the following reasons, the Court agrees with the government.



                                                2
        The Fourth Amendment protects individuals from unreasonable searches and seizures. U.S.

CONST. amend. IV. A person is “seized” within the meaning of the Fourth Amendment “only when,

by means of physical force or a show of authority, his freedom of movement is restrained.” United

States v. Mendenhall, 446 U.S. 544, 553 (1980). Absent the use of physical force, a seizure requires

both a “show of authority” from law enforcement and “submission to [that] assertion of authority”

by the person at whom it is directed. California v. Hodari D., 449 U.S. 621, 626 (1991). Because

DUSM Terrel never applied physical force to Mr. Hudson, the Court must determine (1) whether

DUSM Terrel made a show of authority directed at Mr. Hudson and, if so, (2) whether Mr. Hudson

submitted to it.

        A.       DUSM Terrel Made a Show of Authority

        To determine whether law enforcement has displayed a show of authority sufficient to

implicate the Fourth Amendment, courts apply the objective test set forth in Mendenhall. Under

this test, law enforcement has done so “only if, in view of all the circumstances surrounding the

incident, a reasonable person would have believed that he was not free to leave.” Mendenhall, 446

U.S. at 554. In making this determination, courts consider several factors including the activation

of a siren or flashing lights, commanding a person to halt, displaying a weapon, and operating a

vehicle in an aggressive manner to block a person’s course. See, e.g., Michigan v. Chesternut, 486

U.S. 567, 575-76 (1998) (listing examples).

        The Court finds that DUSM Terrel made a show of authority directed at Mr. Hudson.

DUSM Terrel pulled up behind the Camaro, activated his red-and-blue flashing lights, and exited

his vehicle with his weapon drawn while shouting, “Stop. Police. Get out of the car.”2 DUSM



2
    The Court credits the testimony of DUSM Terrel. His testimony was clear and detailed. At the hearing, he was
    calm, sought to explain his observations, and gave thoughtful testimony. He conceded information that was not
    helpful to the government and admitted when information was outside of his knowledge. In all material respects,

                                                        3
Terrel then repeatedly ordered Mr. Hudson to “Get on the ground.” These actions constitute a show

of authority directed at Mr. Hudson, and, in view of all of the circumstances, a reasonable person

would have understood DUSM Terrel’s actions as such. See, e.g., United States v. Salazar, 609

F.3d 1059, 1066 (10th Cir. 2010) (noting that the parties agree that activation of a patrol car’s

flashing lights constituted a show of authority); Brower v. Cnty of Inyo, 489 U.S. 593, 598 (1989)

(stating that “a police car pursuing with flashing lights” is “a significant show of authority”).

       B.      Mr. Hudson Did Not Submit to DUSM Terrel’s Show of Authority

       Because DUSM Terrel made a show of authority directed at Mr. Hudson, the next issue is

whether Mr. Hudson submitted to it. Although there is no bright-line test for when a person has

submitted to a show of authority, case law suggests that “submission” requires the person to yield

to or manifest compliance with law enforcement directives. See Hodari D., 449 U.S. at 626, 629

(holding that a seizure is not effected through a show of authority until the subject yields). In

making this determination, courts must examine the totality of the circumstances because “what

may amount to submission depends on what a person was doing before the show of authority: a

fleeing man is not seized until he is physically overpowered, but one sitting in a chair may submit

to authority by not getting up to run away.” Brendlin v. California, 551 U.S. 249, 262 (2007).

       In this case, the Court finds Mr. Hudson did not submit. After DUSM Terrel activated his

lights, exited his vehicle with his weapon drawn, and had given various commands, Mr. Hudson

looked at him but did not obey. Instead, he started backing out of the driveway (coming within ten

feet of DUSM Terrel’s car) and then put the Camaro back into drive. Mr. Hudson exited the

Camaro while it remained in gear and rolling forward. Mr. Hudson momentarily walked toward



   his testimony and DUSM Lemer’s testimony were consistent. And, for many of the same reasons, the Court also
   credits the testimony of DUSM Lemer.


                                                     4
DUSM Terrel, but he never complied with DUSM Terrel’s commands to “Stop” or “Get on the

ground.” When he was within five feet of DUSM Terrel, he turned and ran, disappearing behind a

house. This behavior—failing to stop the vehicle in the driveway, putting the vehicle back into

drive once reaching the road, exiting a vehicle that is rolling forward, failing to obey commands

to “stop” and “get on the ground”, and fleeing—is the antithesis of submission. See Hodari D.,

499 U.S. at 626 (stating that there is no seizure where “a policeman yell[s], ‘Stop, in the name of

the law!’ at a fleeing form that continues to flee”).

        Mr. Hudson argues that he submitted to DUSM Terrel’s authority by exiting the vehicle

and then fled a little bit later.3 The Court disagrees. He did not exit the vehicle when he was first

ordered to do so. Instead, he backed up the Camaro toward DUSM Terrel’s vehicle and then drove

forward. His subsequent exit, which appears to have been done to facilitate his flight, does not

demonstrate capitulation. This conclusion is bolstered by Mr. Hudson’s refusal to follow any other

commands after exiting the vehicle and his nearly immediate flight.4 The Court finds, based on the

totality of the facts, that Mr. Hudson did not submit to DUSM Terrel’s show of authority. Because




3
    Mr. Hudson cites United States v. Brodie, 742 F.3d 1058 (D.C. Cir. 2014), as support for this argument. But
    Brodie is inapposite. In Brodie, the defendant first obeyed an officer’s command to place his hands on a nearby
    car but then fled after a few seconds. Id. at 1061. The circuit court stated that the defendant’s compliance was
    sufficient to find him seized but explicitly contrasted that situation from one like the one presented here. Id. It
    stated: “[A] person’s briefly pulling over in response to an officer’s flashing lights, followed by the defendant’s
    driving off before the officer even reached the car, did not amount to submission.” Id. (citation and quotation
    omitted); see also Salazar, 609 F.3d at 1066 (concluding that where driver continued to drive slowly and officer
    believed he might flee, no seizure until driver obeyed command to exit truck); United States v. Valentine, 232
    F.3d 350, 359 (3d Cir. 2000) (finding no seizure because “[e]ven if [a suspect] paused for a few moments and
    gave his name [before running away], he did not submit in any realistic sense”); United States v. Garrette, 2017
    WL 3337258 (N.D. Fla. 2017) (collecting cases finding no submission).
4
    Although Mr. Potts’s account of the events leading up to the encounter varied significantly from the other accounts
    (and is not credited on those portions), it confirmed the essential aspect of the encounter—that Mr. Hudson ran
    from DUSM Terrel without submitting to his commands. Mr. Potts testified that, after backing out of the driveway
    and putting the car into drive, Mr. Hudson “hit the brakes, the car stopped, he got out, and was gone.”


                                                          5
he did not submit and instead fled, the firearm he left in the vehicle was not the fruit of a seizure

but was abandoned.5, 6

III.       CONCLUSION

           Because Mr. Hudson was not seized during the encounter, the firearm was not the fruit of

an unlawful seizure of his person. Law enforcement lawfully seized the firearm after Mr. Hudson

abandoned it. Mr. Hudson suffered no violation of his Fourth Amendment rights against

unreasonable searches and seizures.

           THE COURT THEREFORE ORDERS that Mr. Hudson’s Motion to Suppress (Doc. 16)

and his Supplemental Motion to Suppress (Doc. 29) are DENIED.

           IT IS SO ORDERED.

    DATED: February 12, 2019                                     /s/ Holly L. Teeter
                                                                 HOLLY L. TEETER
                                                                 UNITED STATES DISTRICT JUDGE




5
       The parties did not discuss the issue of abandoned property at the motion hearing, but Mr. Hudson mentioned it
       in his brief. He acknowledged that he abandoned the firearm but argued that abandonment is not voluntary if it
       results from a violation of the Fourth Amendment and that a Fourth Amendment violation occurred here because
       the stop was unjustified. Doc. 16 at 14-15 (citing United States v. Hernandez, 7 F.3d 944, 947 (10th Cir. 1993)).
       But, importantly, the Court has found no violation of the Fourth Amendment. This outcome is consistent with the
       caselaw. See United States v. Russian, 2015 WL 1863333 (D. Kan. 2015) (holding no warrant was necessary to
       search defendant’s car after he fled), aff’d in relevant part, 848 F.3d 1239 (10th Cir. 2017); United States v.
       Edwards, 441 F.2d 749, 751 (5th Cir. 1979) (stating that Fourth Amendment rights come to an end when an
       individual abandons his car); United States v. Chappell, 261 F. Supp. 3d 1202, 1205 (M.D. Ala. 2017) (holding
       that a fleeing defendant abandoned his car and the gun inside it and “may not contest the constitutionality of its
       subsequent acquisition by police”) (citation and quotation omitted); United States v. Magana, 2007 WL 680784,
       at *3 (D. Nev. 2007) (collecting cases holding that a defendant who flees his vehicle abandons his expectation of
       privacy in it and its contents).
6
       The government requested additional briefing if the Court found that law enforcement seized Mr. Hudson.
       Because the Court does not reach that conclusion, the Court denies the government’s request.

                                                            6
